Case 1:16-cr-00007-AJN Document 43 Filed 01/22/20 Page 1 of 2
Law Offices of Ezra Spilke

1825 Foster Avenue, Sutte 1K
Brooklyn, New York | 1230
t: (718) 783-3682

e: ezra@spilkelaw.com
www.spilkelaw.com

t

January 22, 2020

4
t
{
a
yf

A

BY ECF

Hon. Alison J. Nathan

United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

ven evoniannensssnremamensensme mt

JAN 28 4 2020.

i ed

=r
nt
i:

Re: United States v. Rodriguez, No. 16-CR-7-AJN
Rodriguez v. United States, No. 19-CV-11662-AJN

Dear Judge Nathan:

Mr. Rodriguez filed a pro se motion under 28 U.S.C. § 2255 to vacate his
convictions pursuant to Rehaif v. United States, 189 S. Ct. 2191 (2019). On January

6, 2020, the Court ordered the government to respond to the motion on or before
March 6.

I write to respectfully request permission to file a supplemental brief in
further support of Mr. Rodriguez's Rehaif claim on or before March 6 with the
government's opposition brief to follow sixty days later. It should be noted that the
form by which prisoners in federal custody, including Mr. Rodriguez, make § 2255

motions instructs pro se filers not to "argue or cite law." (Motion at 4 (Dec. 19,
2019), ECF No. 1).

Although Mr. Rodriguez will have an opportunity to reply to the
government's opposition brief, a counseled opening brief that fully sets forth Mr.
Rodriguez's claim for relief will focus the government's arguments and forestall

unnecessary briefing. Accordingly, Mr. Rodriguez respectfully requests a HT SO
order whereby My. Rodriguez 1 is to fle a supplemental brief on or before March 6,

 
 
 

Rodriguez also t requests that any reply be filed onor before May 19, 2020. ORD
es

I have conferred with counsel for the government, Jason Richman, and he has
no objection to this request. Mr. Rodriguez and I appreciate the os considerate

attention to this matter.
a nt Pal

HON. ANSON J. NATHAN
UNITED STATES DISTRICT JUDGE

 

 

 

 
Ce:

Case 1:16-cr-00007-AJN Document 43 Filed 01/22/20 Page 2 of 2

Hon. Alison J. Nathan
Page 2 of 2

All counsel of record by ECF

Respectfully submitted,

/s Ezra Spilke
Ezra Spilke

1825 Foster Avenue, Suite 1K
Brooklyn, New York 11230
(718) 783-8682
Counsel for Anthony Rodriguez

 
